The only question is whether on this record the Special Term had power to order the examination of a physician attached to a sanatorium where plaintiff in this action for the recovery of damages for a personal injury was treated. The justice at Special Term and the dissenting justices at the Appellate Division (246 App. Div. 675) were of the opinion that such power exists by virtue of the provisions of section 354 of the *Page 233 
Civil Practice Act and I agree with them. That section is entitled "Application of sections relating to confidential communications," and provides in part: "* * * In an action for the recovery of damages for a personal injury the testimony of a physician or surgeon, or of a professional or registered nurse attached to any hospital, dispensary or other charitable institution as to information which he acquired in attending a patient in a professional capacity, at such hospital, dispensary or other charitable institution, shall be taken before a referee appointed by a judge of the court in which such action is pending; provided, however, that any judge of such court at any time in his discretion, notwithstanding such deposition, may order that a subpoena issue for the attendance and examination of such physician or surgeon or professional or registered nurse, upon the trial of the action. In such a case a copy of the order shall be served together with the subpoena. The provisions of this act and rules relating to depositions of witness taken and to be used within the state apply to the examination of a physician or surgeon or a professional or registered nurse, as prescribed in this section. The waivers herein provided for must be made in open court, on the trial of the action or proceeding * * *."
This language is mandatory in form and appears to be sufficient not only to authorize but also to require the taking before trial of the testimony of a physician attached to a hospital. The words should be given their ordinary meaning. This section was enacted as an exception to the general rule embodied in section 352 of the Civil Practice Act and for the convenience of members of hospital staffs as well as to provide a body of evidence which the patient, as plaintiff in a personal injury action, can, if he desires, produce on the trial. Such testimony cannot be introduced by the adverse party on the trial unless the patient expressly waives in open court his right to object to disclosure on the ground of privilege or opens the door by production of this testimony or other medical evidence on the subject. (Civ. Prac. Act, § 352; People *Page 234 
v. Bloom, 193 N.Y. 1; Rudolph v. John Hancock Mut. L. Ins.Co., 251 N.Y. 208; Steinberg v. N.Y.L. Ins. Co., 263 N.Y. 45,51, 52.) Neither party has the right under this section to subpoena the physician but, in addition to ordering the taking of testimony before a referee, the judge may, in his discretion, order the issue of a subpoena for that purpose. The mandatory "shall," as applied to the examination, and the permissive "may," as applied to the issue of the subpoena, are used in emphatic contrast in the same section of the statute.
CRANE, Ch. J., LEHMAN, CROUCH, LOUGHRAN and FINCH, JJ., concur; O'BRIEN, J., dissents in opinion.
Ordered affirmed, etc.